Citation Nr: 9919594	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-37 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection on a direct and 
secondary basis for a disorder characterized as nerve 
problems of the fingers and legs.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to July 
1995, with prior active service totaling four months and 
eighteen days.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1997, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, for additional development.  
Following the RO's attempts to complete the requested 
actions, it was learned that the veteran had relocated to 
California, and this case has been resubmitted to the Board 
for review by the RO in Los Angeles, California.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for headaches and entitlement to direct and secondary to 
service connection for a disorder characterized as nerve 
problems of the fingers and legs are not supported by 
cognizable evidence demonstrating that such claims are 
plausible or capable of substantiation.

2.  The veteran's degenerative disc disease of the spine for 
the period from July 22, 1995, to the present, is shown to 
have been manifested by not more than mild intervertebral 
disc disease, without more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for headaches and entitlement to direct and secondary to 
service connection for a disorder characterized as nerve 
problems of the fingers and legs are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the veteran's degenerative disc 
disease of the spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Where a veteran served 90 days of more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).  Additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See generally Allen 
v. Brown, 7 Vet. App. 439 (1995).

The threshold question to be answered in appeal, however, is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims which are plausible and meritorious 
on their own or capable of substantiation.  If he has not, 
his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical diagnosis or etiology, competent medical evidence to 
the effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

A claim for secondary service connection, like all claims, 
must be well-grounded.  See Locher v. Brown, 9 Vet. App. 535, 
538-40 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  

In this instance, it is neither alleged nor shown that either 
claimed disability resulted from any incident of combat.  The 
record does not otherwise indicate that the veteran was 
engaged in combat with the enemy during active duty.  As 
such, the provisions of 38 U.S.C.A. § 1154 (West 1991) are 
not for application in this instance.  

As for the claim for service connection for headaches, the 
evidence of record fails to identify current disability 
involving headaches.  Service medical records show that the 
veteran voiced complaints of headaches on two occasions, once 
in September 1989, when an assessment of muscular tension 
headache was rendered, and the other in April 1995, at which 
time he also noted the presence of various flu-like symptoms.  
On the latter occasion, an assessment of an upper respiratory 
infection was furnished.  No medical data identifying the 
presence of headaches is shown following the veteran's 
discharge from service in July 1995, and it is of note that 
the veteran failed to report for scheduled VA examinations in 
May 1998, requested in part for the purpose of identifying 
their existence. 

Regarding the claimed disorder characterized as neurological 
problems of the fingers and legs, service medical records 
reveal that the veteran sustained injuries to the right third 
digit and left thumb in May 1989 when playing basketball.  X-
rays of the affected fingers were found to identify no 
significant abnormality.  X-rays taken in October 1993, 
following a right hand injury during physical training, 
likewise showed no abnormality.  In 1994, injuries to the 
right hand and shoulder are noted, although residuals of 
those injuries are not demonstrated by the record.  It is 
noted that, in July 1994, there was reported to be periodic 
numbness in both lower extremities in association with low 
back pain, but subsequently recorded entries following 
testing specifically noted that no sciatica was present and 
there was no evidence of nerve root effacement.  As with the 
claimed headaches, the evidence developed post-service fails 
to denote the presence of any disorder characterized as nerve 
problems of the fingers and legs and it is apparent that the 
veteran failed to report for VA examinations in May 1998 
which were scheduled in order to ascertain the existence and 
origin of any such disorder.

Lacking in this matter is any medical diagnosis of current 
disability as to either of the disabilities in question and 
in the absence of such evidence, the undersigned finds the 
claims presented to be not well-grounded.  See Epps, supra.  
As well, there is absent evidence of a chronic headache 
disorder or neurological disorder of the fingers and legs in 
service or thereafter, and there is no adequate showing that 
the veteran continues to experience either claimed ailment.  
See Savage, supra.  Moreover, no medical professional has 
specifically linked any complaint of the veteran as to his 
headaches to his period of military service or any event 
thereof, and, similarly, medical evidence of a nexus of the 
claimed neurological disorder either to service or service-
connected disability of the spine is absent.  Any statements 
by the veteran with respect to the medical diagnosis or 
etiology of his headaches and/or a neurological disorder of 
the fingers and legs cannot serve to well-ground his claim in 
the absence of a showing that the veteran has the requisite 
medical background or expertise to offer competent medical 
evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Moreover, the Board views the foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Further, the Board 
is not aware of any relevant evidence which may have existed, 
or could have been obtained, that, if true, would render 
these claims for service connection "plausible" and, thus, 
require VA to notify the veteran of that relevant evidence in 
order that he may complete his application.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).

II.  Claim for Initial Rating of Degenerative Disc Disease of 
the Spine

At the outset, it is noted that the veteran by means of a 
notice of disagreement filed in August 1995 challenged the 10 
percent disability rating initially assigned by the RO for 
degenerative disc disease (DDD) of the spine, effective from 
July 22, 1995.  As such, there is presented an "original 
claim" as contemplated by Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found), as opposed to a claim for an 
"increased rating".  While it is apparent that the RO has 
not developed this issue in light of Fenderson, it is neither 
alleged nor shown that consideration of the merits of the 
claims presented pursuant to Fenderson would 

result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for an initial rating in excess 
of that assigned by the RO is, thus, "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matter at issue have been properly developed, and that 
all evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.  In this regard, it is 
noted that the Board attempted to obtain additional evidence 
as to the nature and severity of the veteran's DDD of the 
spine through its remand of October 1997, but the veteran 
failed to respond to the RO's requests for information as to 
health care providers who treated him during post-service 
years for his back disorder and he also failed to appear for 
VA examinations scheduled in an effort to ascertain the 
current level of severity of the disability in question.  
Based on the absence of any response from the veteran, 
further assistance to the veteran with respect to the 
development of the evidence is not judged to be required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

In this case, the 10 percent rating initially assigned by the 
RO in rating action in August 1995 for the veteran's DDD of 
the spine was effectuated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293 of the VA's Schedule for Rating Disabilities.  
Such DC provides a 0 percent rating for intervertebral disc 
syndrome which is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome which is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome which is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Under DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent rating; moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5292.  A 40 percent rating is 
assignable for severe limitation of motion of the lumbar 
spine.  Id. 

Under DC 5295, a 0 percent rating is warranted where 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.

Clinical findings on file include the results of a magnetic 
resonance imaging (MRI) study of the lumbar spine in December 
1994, which identified a small right paracentral disc 
herniation at L5-S1.  As of December 1994, the assessment was 
of a herniated nucleus pulposus at L5-S1 with no sciatica and 
no nerve root effacement.  In May 1995, medical assistance 
was received for back pain and examination showed muscle 
spasm of the right paravertebral area.  The assessment was of 
myospasm.  

Following the veteran's discharge from service in July 1995, 
it is shown that he was treated by VA on an outpatient basis 
in September 1996 for an acute exacerbation of lower back 
pain of a musculoskeletal etiology.  Examination in October 
1996 indicated some low lumbar discomfort.  Motor strength 
was 5/5 throughout and sensation was intact to light touch.  
Deep tendon reflexes were two plus and straight leg raising 
was negative, bilaterally.  Range of motion was within normal 
limits, except for extension of the back.  

Private orthopedic examination in September 1997 showed 
slight posterior lumbar tenderness, with full flexion and 
extension.  Neurological evaluation of the lower extremities 
showed motor strength was intact in all muscle groups tested 
and sensation was intact to pinprick and light touch.  
Reflexes were two plus bilaterally.  Straight leg raising was 
negative bilaterally at 90 degrees for radicular pain.  An 
MRI disclosed a transitional vertebral body segment with 
enumeration and a right paracentral disk protrusion at L5-S1 
with mild effacement of the adjacent thecal sac closely 
approximating the transversing right S1 nerve, without 
evidence of definite displacement.

As the issue presented is one of initial rating, it is noted 
that separate ratings are assignable for different periods of 
time dating to the effective date of the grant of service 
connection.  Fenderson, supra.  Based on the evidence 
presented in this matter, there is not shown to have been 
varying levels of severity of the veteran's spinal DDD from 
July 22, 1995, and from that point in time, the level of 
severity of such disorder is not demonstrated to have been 
more than mild in degree.  While the veteran is shown to have 
complained of constant back pain when seen on at least one 
occasion in 1996, the level of pain and other manifestations 
demonstrated by objective evaluation are not shown to have 
been of such severity as to be reasonably found to be 
consistent with intervertebral disc disease of greater than 
slight severity.  The frequency of treatment received by the 
veteran since July 1995 contraindicates a level of severity 
in excess of the 10 percent rating assigned by the RO on the 
basis of mild intervertebral disc disease.  

The degree to which range of motion of the veteran's lumbar 
spine is limited does not reach beyond that of slight, and in 
this regard, it is noted that no reduction in range of motion 
was indicated on the most recent examinations.  38 C.F.R. 
§ 4.71a, DC 5292.  By the same token, the existence of muscle 
spasm on extreme forward bending or a unilateral loss of 
lateral spine motion on extreme forward bending, or more 
indications of more severe disability, are not documented, as 
would be necessary for the assignment of a rating in excess 
of 10 percent under the criteria for lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295.  Similarly, indicia of a 
vertebral fracture or ankylosis are absent.  38 C.F.R. 
§ 4.71a, DCs 5285, 5286, 5289.  Thus, alternate rating 
criteria do not furnish a basis for the assignment of a 
rating in excess of 10 percent.

It must be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40 (1998), the 
rating for an orthopedic disorder should reflect functional 
limitation which is due to pain, as supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

As regards the joints, 38 C.F.R. § 4.45 (1998) provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry 
will be directed into these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking adhesions, tendon-tie up, contracted scars, etc.);  
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  

Under 38 C.F.R. § 4.59 (1998), with any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to the joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight bearing, and, if possible, with the range of the 
opposite undamaged joint.

In a December 1997 General Counsel opinion, it was 
specifically held that 38 C.F.R. §§ 4.40, 4.45 must be 
considered when a disability is evaluated under DC 5293 
pertaining to intervertebral disc syndrome.  VAOPGCPREC 36-97 
(Dec. 12, 1997).  However, in this case, the application of 
such provisions does not establish a basis for a rating in 
excess of 10 percent.  The symptoms attributable to the 
veteran's service-connected DDD are not shown to be of such a 
nature or severity or to have resulted in such functional 
limitations as to warrant a schedular evaluation in excess of 
the currently assigned 10 percent rating.  The degree of pain 
experienced by the veteran is not shown to further limit 
range of motion of the lower spine, which is currently shown 
to be essentially normal, or otherwise be productive of 
functional limitations beyond that contemplated by the 
currently assigned evaluation, and to that extent, the 
veteran's allegations to the contrary are unsubstantiated.  
Accordingly, the Board concludes that the criteria for a 
disability rating in excess of 10 percent for DDD of the 
spine are not met.

Also, in Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court 
held that the Board does not have jurisdiction to assign an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) in the first instance.  In this appeal, 
the RO has not addressed the question of the veteran's 
entitlement to an extraschedular evaluation.  Moreover, 
neither the veteran nor his representative has specifically 
advanced contentions as to the veteran's extraschedular 
entitlement and the record does not otherwise denote a marked 
interference with employment or frequent periods of hospital 
care for management of the veteran's DDD.  On the basis of 
the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The evidence presented does not more nearly approximate the 
criteria for the assignment of the next higher evaluation, 
and because the evidence presented is not in relative 
equipoise, application of the benefit-of-the-doubt rule is 
not in order.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1998).



ORDER

The veteran's claims of entitlement to service connection for 
headaches and entitlement to direct and secondary service 
connection for a disorder characterized as nerve problems of 
the fingers and legs are denied.

The veteran's claim for an initial rating in excess of 10 
percent for DDD of the spine is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

